Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment file on 12/07/20. Claims 1-20 are pending. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US PGPub 2016/0238882, hereinafter referred to as “Yang”).

Yang discloses the semiconductor device as substantially as claimed.  See figures 1-6, and corresponding text, where Yang teaches, pertaining to claim 1, an electronic device, comprising: 
a substrate (1) (figure 1; [0016]);
a grid structure (3), (11) disposed on the substrate and comprising a plurality of apertures [0030-0036] (figure 1-3); and
a plurality of polarizing wires disposed on the substrate and extending across the plurality of apertures (figures 1-3; [0025-0036]);
wherein a first number of a portion of the plurality of polarizing wires within a first aperture of the plurality of apertures is in a range from 50 to 15000 (figures 1-3 and 6; [0036]).
However, Yang fails to explicitly show, pertaining to claim 1, wherein a first number of a portion of the plurality of polarizing wires within a first aperture of the plurality of apertures is in a range from 50 to 15000. 
Applicant has not disclosed a first aperture of the plurality of apertures is in a range from 50 to 15000 that solves any stated problem or is for any particular purpose.

Yang teaches, a relationship that the pitches between the first wire grid polarizing lines and a total of ten lines (figure 2; [0020], [0030-0033]), from which the range of the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to adjust a first number of a portion of the plurality of polarizing wires within a first aperture of the plurality of apertures is in a range from 50 to 15000 as a "result effective variable”, and arrives at the recited limitation.

Yang shows, pertaining to claim 2, wherein the first number of the portion of the plurality of polarizing wires within the first aperture is different from a second number of another portion of the plurality of polarizing wires within a second aperture ([0020-0036]).
Yang shows, pertaining to claim 3, wherein the first number is greater than the second number ([0020], [0033]).
Yang shows, pertaining to claim 4, wherein a first electronic unit corresponding to the first aperture emits a first light with a first wavelength, a second electronic unit 
Yang shows, pertaining to claim 5, wherein the first aperture corresponds to a blue electronic unit and the second aperture corresponds to a green electronic unit ([0097]).
Yang shows, pertaining to claim 6, wherein two adjacent ones of the plurality of polarizing wires within the first aperture have a first gap, two adjacent ones of the plurality of polarizing wires within the second aperture have a second gap, and the first gap is less than the second gap ([0033]).
Yang shows, pertaining to claim 7, wherein a first ratio of a line width of one of the plurality of polarizing wires to a gap between two adjacent ones of the plurality of polarizing wires within the first aperture is greater than a second ratio of a line width of one of the plurality of polarizing wires to a gap between two adjacent ones of the plurality of polarizing wires within the second aperture ([0033]).
Yang shows, pertaining to claim 8, wherein within the first aperture, a ratio of a line width of one of the plurality of polarizing wires to a gap between two adjacent ones of the plurality of polarizing wires is in a range from 0.3 to 3 ([0025-0036]).
Yang shows, pertaining to claim 9, wherein the plurality of apertures are arranged to form a plurality of aperture columns parallel to an extending direction of the plurality of polarizing wires, and one of the plurality of polarizing wires extends across at least two of the plurality of apertures in one of the plurality of aperture columns (figures 1-3; [0025-0036]).
pertaining to claim 10, wherein the plurality of apertures are arranged in a plurality of aperture columns parallel to an extending direction of the plurality of polarizing wires, and one of the plurality of polarizing wires extends across only one of the plurality of apertures (figures 1-3; [0025-0036]).
Yang shows, pertaining to claim 11, further comprising a plurality of scan lines and a plurality of data lines, wherein the grid structure is defined by a plurality of scan lines and a plurality of data lines ([0029]).
Yang shows, pertaining to claim 12, wherein the plurality of polarizing wires and the plurality of scan lines are formed of a same conducive layer, and an extending direction of one of the plurality of polarizing wires is parallel to an extending direction of the plurality of scan lines ([0034]).
Yang shows, pertaining to claim 13, wherein the plurality of polarizing wires and the plurality of data lines are formed of a same conducive layer, and an extending direction of the plurality of polarizing wires is parallel to an extending direction of the plurality of data lines (figures 1-3; [0034]).
Yang shows, pertaining to claim 14, wherein the electronic device is a display device ([0002]).
Yang shows, pertaining to claim 15, further comprising a plurality of pixel electrodes, wherein the plurality of polarizing wires are disposed between the plurality of pixel electrodes and the substrate (figures 1-3).
Yang teaches, pertaining to claim 16, further comprising a black matrix layer, wherein the grid structure is defined by the black matrix layer (figures 1-3).
pertaining to claim 17, wherein an included angle between an extending direction of the first aperture and an extending direction of the portion of the plurality of polarizing wires within the first aperture is in a range from 0 degrees to 90 degrees ([0097]).
Yang shows, pertaining to claim 18, wherein a line width of one of the plurality of polarizing wires is in a range from 50 nanometers to 500 nanometers ([0036]).
Yang shows, pertaining to claim 19, further comprising a common electrode, wherein the plurality of polarizing wires are electrically connected to the common electrode (figure 2; [0020]).
Yang shows, pertaining to claim 20, further comprising a filling layer, wherein the plurality of polarizing wires are disposed between the grid structure and the substrate (figure 2; [0034]).

Response to Arguments
Applicant's arguments filed 12/07/20 have been fully considered but they are not persuasive. In the Remarks on pages 6-9:
(i) Applicant is unclear as to which components of Yang specifically disclose 
"a plurality of apertures in the grid structure" and "a plurality of polarizing wires within the aperture".
Examiner views the relationship between the pitch relating to the distance between central lines of two adjacent metal lines, where the spaces are implied “apertures” ([0020]).
or extending aligned to at least one of the plurality of apertures”.  
However, the Examiner views that Yang suggests the alternative limitation, thus Yang meets this limitation.
The Examiner views that as stated in the rejection above, the applicant fails to provide any criticality as it relates to the number of polarizing wires that would yield unexpected results. Therefore, the Examiner concludes that the number of polarizing wires are “result effective variables” where one of ordinary skill in the art would be able to adjust the number of polarizing wires to a desired numbers and meets the limitation.

(iii) Applicant raises the clear issue as to whether Yang suggests, “a portion of the plurality of polarizing wires within a first aperture of the plurality of apertures”.  Specifically, the applicant states that the grid structure 104 of this application is a component different from the 14Apple. No. 16/103,868Reply to Office action of January 10, 2020polarizing wires 106, the grid structure 104 may be black matrix layer or defined by the data lines DL and the scan lines SL. Additionally, the polarizing wires 106 are disposed within the aperture 108 as shown in FIG. 1.
The Examiner views that the Applicant has not provided any claim language to state that the “grid structure…is a component different from the polarizing wires”, thus concludes, “a portion of the plurality of polarizing wires within a first aperture”, would not preclude having at least one of the plurality of polarizing wires to be within an apertures”, where Yang meets this limitation. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671.  The examiner can normally be reached on M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        March 15, 2021

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896